      Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 1 of 10



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-17-00360-001-PHX-JJT
10                  Plaintiff,                         SUPERSEDING FINDINGS OF FACT
                                                       AND CONCLUSIONS OF LAW
11   v.
12   Abdul Khabir Wahid,
13                  Defendant.
14
15           On March 14, 2017, the United States charged Defendant by Indictment with
16   making a false statement during an investigation, in violation of 18 U.S.C. § 1001(a)(2),

17   and tampering with a witness, in violation of 18 U.S.C. § 1512(b)(3). (Doc. 3.) The matter
18   proceeded to a bench trial on February 26, 27 and 28, 2019. (Docs. 160-162.) The Court

19   reopened the bench trial on November 5, 2019 to allow Defendant to cross-examine a

20   witness he had not previously cross-examined. (Docs. 228, 238.) The Court now renders
21   its Findings of Fact, Conclusions of Law and Verdicts as to the counts before it.
22
23   FINDINGS OF FACT

24        1. From at least early 2014 through May 3, 2015, Elton Simpson and Nadir Hamid

25           Soofi lived in Phoenix, Arizona.

26        2. During this period, Defendant Abdul Khabir Wahid knew and associated with
27           Simpson and Soofi, visiting both at their Phoenix residence multiple times.
28        3. On May 1, 2015, Simpson and Soofi drove to Defendant’s Phoenix residence and
     Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 2 of 10



 1       visited with him. During that visit, Simpson gave Defendant a key and an envelope,
 2       and instructed Defendant to deliver both to Sabir Nurse, another associate of
 3       Simpson, Soofi and Defendant.
 4    4. Between May 1 and May 3, 2015, Simpson and Soofi drove to Garland, Texas from
 5       Phoenix, Arizona. On May 3, 2015, they approached an event at the Curtis Culwell
 6       Center in Garland, where a “draw the Prophet” contest or event was taking place,
 7       and began shooting at law enforcement and security personnel with assault rifles.
 8       Simpson and Soofi were killed in the exchange.
 9    5. That day the Federal Bureau of Investigation (“Bureau”) began an investigation into
10       the attack on the Culwell Center by Simpson and Soofi. The investigation sought to
11       determine, among other things, the motivation for the attack, whether it was
12       connected to a terrorist organization, how it was designed, funded and carried out,
13       and whether anyone else besides Simpson and Soofi were involved.
14    6. Bureau agents interviewed Defendant for the first time on May 6, 2015. During that
15       interview, Defendant confirmed that Simpson and Soofi had come to visit him two
16       days before the shooting on May 1, 2015. The agents asked Defendant what
17       Simpson and Soofi discussed with him that evening, and Defendant told the agents
18       that the only things the three discussed were Defendant’s children, including that
19       Defendant’s son was a good Muslim and his daughters needed a good role model;
20       the Islamic faith in general; and a container of soup that Simpson and Soofi had
21       brought to Defendant.
22    7. Agents also asked Defendant if Simpson or Soofi had given him anything during
23       the May 1 meeting. Defendant repeatedly told the agents the only thing the two had
24       given him that evening was the soup, and nothing else. In response to the agents’
25       questions, Defendant stated Simpson and Soofi didn’t ask him for anything, didn’t
26       mention anything else and didn’t give him anything except the soup.
27    8. The Court finds Defendant knew his statement was false. Simpson had given
28       Defendant the key and envelope and instructed him to deliver it to Nurse just two


                                             -2-
         Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 3 of 10



 1           days before the Garland shooting. Defendant delivered the key and envelope to
 2           Nurse On May 6, three days after the shooting and the same day the FBI interviewed
 3           Defendant and he expressly denied Simpson or Soofi had given him anything,
 4           beyond soup, or made any requests of him. The Court also finds Defendant made
 5           that false statement willfully, meaning he knew it was unlawful to make such false
 6           statement to agents and made it anyway. At trial, the government introduced a
 7           recorded statement of Defendant in which he was advised and acknowledged at the
 8           outset of his May 6, 2015, interview that lying to the Bureau about a material matter
 9           during an investigation is a crime.
10        9. The investigation into the attack on the Curtis Culwell Center was a matter within
11           the jurisdiction of the Bureau. The Bureau is a department of a federal agency. It is
12           tasked with investigation of federal offenses, and specifically terroristic acts and
13           crimes crossing interstate boundaries.
14        10. Defendant’s May 6, 2015, statement to FBI agents denying that Simpson or Soofi
15           had given him anything beyond soup or asked him for anything was material.
16           Because of Defendant’s false statement on May 6, agents were delayed for weeks
17           in learning that the shooters entrusted items to him and directed him to deliver the
18           items to Nurse. That delay not only caused agents to apply scarce investigative
19           resources to hunt for “needles in haystacks,” but also delayed potential seizure of
20           physical evidence which may have led to discovery of other aspects of—and
21           participants in—the Garland shooting or associated plans. Conversely, the
22           information may have led to ruling out other persons as participants and a more
23           focused investigation. In summary, Defendant’s false statement resulted in the
24           misdirection of investigative assets and delay in investigative progress until agents
25           learned of the key, envelope and delivery through other sources more than a month
26           later, on or about June 10, 2015.1 Such delay in turn resulted in agents’ failure to
27   1
            This date was the focus of Defendant’s cross-examination of SA Stewart Whitson,
     and subsequent argument for acquittal, at the reopening of the bench trial on November 5,
28   2019. The entirety of Defendant’s presentation at the re-opened bench trial consisted of
     questioning SA Whitson to confirm that: 1) Defendant told other FBI agents in June 2015

                                                   -3-
      Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 4 of 10



 1          recover some evidence which was disposed of in the interim.
 2      11. The Garland shooting carried out by Simpson and Soofi on May 3, 2015—the matter
 3          investigated by the Bureau—constituted activities involving violent acts or acts
 4          dangerous to human life that are a violation of the laws of the United States and the
 5          States of Texas and Arizona.
 6      12. That matter was intended to intimidate a civilian population, and to influence the
 7   that after Elton Simpson was killed executing the Garland attack, Defendant had delivered
     the key and title to Simpson’s car to Sabir Nurse, who then conveyed it to Simpson’s father;
 8   but that 2) SA Whitson nonetheless testified the FBI did not know until November 2015
     that this had in fact happened. From this evidence, Defendant argued that SA Whitson had
 9   made inconsistent statements under oath, and thus the Court, as finder of fact, should find
     SA Whitson’s testimony not credible for purposes of establishing the elements of the
10   offenses charged.
11           The Court declines Defendant’s invitation to so conclude, and findings or
     conclusions are not affected by Defendant’s presentation, for several independent reasons.
12   First, SA Whitson’s statements are not inconsistent. During cross-examination, Defendant
     asked SA Whitson if he could “explain the discrepancy” between the two statements at
13   issue. SAWhitson did just that, testifying that
14                 …the first time we [FBI] heard this might be the case [that
                   Defendant had given the title and key to Nurse] was when you
15                 [Defendant] told us on June 10, but you told us a lot of different
                   things before that that didn’t turn out to be true. So then on
16                 November 30 when we found out conclusively that the father
                   [of Elton Simpson] had received the title, only then did it
17                 become clear that that was the reality of what had actually
                   happened, because we were able to corroborate something that
18                 you told us…I think that’s exactly what I said during the trial
                   in the transcript.”
19
     (Tr. 11/05/19 at 18;18 – 19: 4.)
20
             Second, even if the Court concluded that the two statements were in fact
21   inconsistent, such an inconsistency is not material to the elements of proof of either charged
     offense. Whether the FBI learned about Defendant’s falsehood in June 2015, and therefore
22   was delayed in its follow-up investigation of what happened to the car title for one month,
     or it learned about the falsehood in November of that year and was delayed in following
23   up for five months, the elements of a false statement are all still met: the only difference is
     the extent of potential damage to causing a one-month delay versus a five-month delay to
24   the follow-up investigation tracking asset transfers among potential participants.
25          Finally, even if the Court concluded the witness made a material misstatement under
     oath and his credibility was suspect, such conclusion would not impact the admissibility
26   of the audio recordings of Defendant 1) making the material false statements to agents in
     May 2015; 2) admitting such falsehood to agents in June 2015; and 3) attempting to
27   dissuade Ali Soofi from talking to the Bureau in the first place and from telling the truth to
     the Bureau. Nor would such a finding affect the sufficiency of those recordings to prove
28   the elements of the Section 1001 and 1512 charges, as they did.


                                                  -4-
     Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 5 of 10



 1       policy of the United States government by such intimidation or coercion. The
 2       government demonstrated through Simpson’s social media accounts that he was in
 3       contact with individuals identified by the United States government as recruiters
 4       and organizers within the Islamic State, or ISIS, an entity recognized by the United
 5       States as a sponsor of international terrorism. Expert testimony adduced at trial
 6       demonstrated that ISIS exercised a coordinated program to recruit volunteers to
 7       commit violent acts in their home nations, or elsewhere, to make the local
 8       population feel unsafe from ISIS at home and thereby create political pressure to
 9       change government policy toward ISIS and its aims. Records seized from Simpson’s
10       own social media accounts demonstrate he was in communication with Muhajir
11       Miski and Junaid Hussein, whom the government’s expert definitively identified as
12       ISIS recruiters, among other functions. Additionally, ISIS used the Garland shooting
13       to publicize its ability to reach into the United States to commit acts of violence,
14       including making it the subject of an article in its Dabiq on line magazine and
15       acknowledging the Garland attack was carried out on its behalf. Finally, Simpson’s
16       own social media statements on Twitter included a pledge of allegiance to ISIS just
17       before the Garland attack.
18    13. The matter transcended national boundaries in terms of the means by which it was
19       accomplished, in that Simpson received encouragement, guidance and direction
20       from the aforementioned ISIS members. Those individuals are prohibited from
21       entering the United States and therefore by definition provided that encouragement,
22       guidance and direction across national boundaries.
23    14. The matter also transcended national boundaries in that the keynote speaker at the
24       Garland event—one of the persons the attack was intended to intimidate or coerce—
25       was a Dutch national. Simpson’s social media feed, as introduced at trial by the
26       government, included his statement of a desire to avenge the insult to the Prophet
27       that the Garland contest represented, by those who participated in that insult.
28    15. The Court therefore finds the false statement at issue involves international


                                              -5-
     Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 6 of 10



 1       terrorism as defined in 18 U.S.C. §2331.
 2    16. The Court further finds Defendant was aware as of May 6, 2015, when he first spoke
 3       to agents, that the matter the agents were investigating involved international
 4       terrorism. Defendant was aware at that time that Simpson and Soofi had attacked
 5       the “Draw the Prophet” event in Garland with multiple automatic weapons and died
 6       in a firefight. He was aware they had left with him the means to dispose of
 7       Simpson’s vehicle just before they left for Garland, indicating they did not expect
 8       to survive or return. He was aware from visits to Soofi’s and Simpson’s apartment
 9       that they frequently watched ISIS videos of beheadings, live immolations and other
10       terroristic violence, and had seen that they kept assault weapons at that apartment
11       and therefore had them available. He had heard Simpson express a desire to avenge
12       insult to his faith. And he had previously been invited by Simpson to participate in
13       an armed attack on a United States military facility in support of ISIS.
14    17. On May 4, 2015, the morning after the Garland attack, Defendant began contacting
15       acquaintances to obtain the mobile telephone number of Ali Soofi (“Ali”), the
16       brother of Nadir Soofi. Defendant obtained the number and spoke to Ali that day.
17       Over the following two months, Defendant called and spoke to Ali at length several
18       times, including in four telephone calls that were recorded on June 6, 7 and 18, and
19       July 8, 2015. The recordings were introduced into evidence at trial and both Ali and
20       Defendant testified to the contents of the unrecorded conversations.
21    18. In the recorded conversations, Defendant repeatedly urged Ali at times not to talk
22       to the FBI at all, and at other times to limit or omit information shared with agents.
23       Additionally, Defendant was heard in multiple recordings instructing Ali to tell
24       agents things that Ali protested were false. This included Defendant’s instruction to
25       tell agents that Defendant had either never been to Soofi and Simpson’s apartment
26       or had only been there once, or twice, when in fact Ali had seen Defendant there
27       quite regularly—one to three times a week, as he testified at trial; Defendant’s
28       instruction not to tell the FBI that he or others had ever watched ISIS execution and


                                              -6-
     Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 7 of 10



 1        related videos together at Soofi’s and Simpson’s apartment when in fact Ali had
 2        witnessed same; and his instruction to tell agents Ali had no knowledge that
 3        Defendant had ever seen firearms at the apartment, even though Ali had witnessed
 4        Defendant present where automatic firearms were on open display.
 5     19. The Court finds from the above referenced evidence that Defendant attempted to
 6        persuade Ali, with the intent to hinder, delay or prevent communication to a law
 7        enforcement officer of information relating to the commission of a federal offense.
 8        Ali, by virtue of living in the apartment with his brother and Simpson, and
 9        witnessing the comings and goings of Defendant and others, the presence of assault
10        weapons, the communal viewing of ISIS videos and the conversations among
11        participants, had information relating to the Garland attack, any conspiracy to
12        support or abet it, and any false statements Defendant made to agents investigating
13        the former.
14     20. The Court finds as fact that Defendant’s attempts to persuade Ali not to
15        communicate information to the FBI were made both knowingly and with corrupt
16        intent. Based on the knowledge the Court already has found Defendant possessed at
17        the time he spoke to Ali, the Court finds that the information Defendant attempted
18        to have Ali convey to the agents was both false and would have the effect, if
19        believed, to allow Defendant and others to avoid scrutiny for actions they had in
20        fact taken.
21
22   CONCLUSIONS OF LAW
23     1. A person violates 18 U.S.C. § 1001 when that person knowingly and willfully makes
24        a materially false statement or representation in a matter within the jurisdiction of
25        the executive branch of the United States.
26     2. As set forth above, the Court has found as a matter of fact that Defendant’s statement
27        to agents of the Federal Bureau of Investigation—an agency within the executive
28        branch of the United States—that he did not discuss anything with Simpson and


                                               -7-
     Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 8 of 10



 1       Soofi during their May 1, 2019 visit at Defendant’s residence beyond 1) Defendant’s
 2       children; 2) his son being a good Muslim; 3) his daughters’ need for a good role
 3       model; 4) the Islamic faith in general; and 5) a container of soup that Simpson and
 4       Soofi had brought to Defendant, and that Simpson and Soofi did not give Defendant
 5       anything at that meeting except the soup, was a false statement and representation.
 6    3. For the reasons set forth above, the Court found that such false statement was
 7       material, and indeed had a material effect on the agents’ ability to timely investigate
 8       the Garland attack and related activity by Simpson, Soofi and any associates.
 9       Likewise, the Court found that Defendant knowingly and willfully made the
10       material false statement.
11    4. The government alleged that the Defendant made the false statement at issue on or
12       about May 6, 2015, in the District of Arizona, and the Court finds that allegation as
13       to time and place proven beyond a reasonable doubt as well. The government has
14       therefore shown jurisdiction and venue in this matter over Count I.
15    5. For the reasons set forth in the Findings of Fact section above, the Court also
16       concludes Defendant made the false statement alleged in a matter and during an
17       investigation involving international terrorism.
18    6. The government having proven all elements of Section 1001(a)(2), the Court finds
19       Defendant guilty of that charge.
20    7. Defendant argued at trial that he eventually admitted to agents his prior statement
21       was untrue, and that Simpson had given him a key, an envelope and instructions for
22       delivery of same during their May 1 meeting. That does not impact the conclusion
23       that Defendant made a materially false statement to the agents on May 6, 2015, that
24       the false statement had the effect of hindering the agents’ investigation into the
25       terror attack at Garland on May 3, 2015, that Defendant waited more than a month
26       to correct his false statement to agents, doing so only when the agents returned and
27       confronted him about it, at a point when he knew they had been informed from other
28       sources about the falsity of the statement and the facts that made it false.


                                              -8-
      Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 9 of 10



 1      8. A person violates 18 U.S.C. § 1512(b)(3) when the person knowingly attempts to
 2         persuade another from communicating to law enforcement officers relating to the
 3         commission of a federal offense, and does so corruptly—that is, with the purpose of
 4         wrongfully impeding the due administration of justice.
 5      9. As set forth in the Findings of Fact above, the Court found that over the course of
 6         several phone calls outlined above and at trial, Defendant knowingly tried to
 7         persuade Ali not to communicate with agents of the Federal Bureau of Investigation
 8         relating to a federal offense. In this case, the government demonstrated that
 9         Defendant attempted to hinder communication about his own false statement
10         offense. The government also showed Defendant attempted to hinder Ali’s
11         communication about Nadir Soofi’s and Elton Simpson’s attack on the Culwell
12         Center in Garland. Both are federal offenses.
13      10. The Court concludes that Defendant’s attempts to hinder communication were done
14         corruptly, in that his goal was to conceal from investigators the falsity of his prior
15         statements to them, his level of contact with Simpson and Soofi, his knowledge of
16         their activities, and the involvement of others with Simpson and Soofi.
17      11. Finally, the government alleged that the Defendant made his attempts to hinder Ali
18         Soofi from communicating with investigators between May 5 and July 8, 2015, in
19         the District of Arizona, and the Court has found those allegations as to time and
20         place proven beyond a reasonable doubt as well. The government has therefore
21         shown jurisdiction and venue in this matter over Count II.
22      12. The government having proven all elements of Section 1512(b)(3), the Court finds
23         Defendant guilty of that charge.
24
25         The Court having found Defendant guilty on Counts I and II of the Indictment, and
26   a Final Pre-Sentence Investigation Report already having been prepared in this matter,
27   which report is not impacted by the re-opening of the bench trial or by these Findings and
28   Conclusions,


                                                -9-
     Case 2:17-cr-00360-JJT Document 240 Filed 11/08/19 Page 10 of 10



 1         IT IS ORDERED setting the matter for a Sentencing hearing on December 17,
 2   2019, at 2:00 P.M. in Courtroom 505, 401 West Washington Street, Phoenix, AZ 85003.
 3         IT IS FURTHER ORDERED denying Defendant’s “Motion for Absolute
 4   Discharge of Conviction Due to Illegal Enforcement of Statutes 18 U.S.C. § 1001 and 18
 5   U.S.C. § 1512 and 18 U.S.C. § 242 Deprivation fo Rights Under Color of Law and Breach
 6   of Tr4ust/29 U.S.C. § 1109 Breach of Fiduciary Duty and Constructive Fraud” (Doc. 211).
 7         Dated this 7th day of November, 2019.
 8
 9
                                     Honorable John J. Tuchi
10                                   United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 10 -
